381 U.S. 762 (1965)
FEDERAL POWER COMMISSION
v.
PAN AMERICAN PETROLEUM CORP.
No. 1024.
Supreme Court of United States.
Decided June 7, 1965.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Solicitor General Cox, Richard A. Solomon, Howard E. Wahrenbrock, Robert L. Russell and Peter H. Schiff for petitioner in No. 1024.
Herbert E. Squires and Joseph C. Bruno for petitioner in No. 1025.
J. P. Hammond, William J. Grove and Carroll L. Gilliam for respondent in both cases.
PER CURIAM.
The petitions for writs of certiorari are granted and the judgment is reversed. United Gas Improvement Co. v. Continental Oil Co., and Federal Power Comm'n v. Marr, ante, p. 392.
NOTES
[*]  Together with No. 1025, Pennsylvania Public Utility Commission v. Pan American Petroleum Corp., also on petition for writ of certiorari to the same court.